Title: From George Washington to the Board of War, 14 May 1779
From: Washington, George
To: Board of War



Gentlemen
Head Qrs Middle Brook May 14th 1779

I have been honoured with Your Letters of the 7th & 10th Instant.
With respect to the matters submitted by the first—The Commissary General of Military Stores has certainly a right to direct in every thing relative to the execution of the public works, under his care—and every Officer stationed at the Laboratories is bound so far, to follow his directions. The rank of Lieut. Colonel which he now holds, entitles him to command in all respects over every Inferior Officer acting with him. Where there happens to be a Superior Officer this cannot be the case; neither do I see the necessity for him to regulate the duties merely Military. Su⟨ch⟩ Officer will always be responsible for preserving order and any breach he may commit or tolerate can be reported. I also think that the Officers of Artillery and Artillery Artificers should sit together on Courts Martial, for the reasons you have mentioned—and that the ⟨o⟩ldest Officer in either Corps, should take the command ⟨in⟩ all Regimental duties. It does not appear ⟨to⟩ me in the least essential, that Colonel Flowers should have any Other rank than he now has. His Commission as Commissary of Military Stores with the rank of Lieutenant Colonel is fully competent to every purpose. And, convulsed and torn to pieces as we have been—and as we yet are by disputes, founded on particular promotions & appointments—and a Thousand consequent resignations, I cannot advise that he should have any Other than the Commission he now possesses. I am satisfied it would not be submitted to—and that we should ⟨in⟩ consequence, have to establish almost a New Corps of Artillery Officers. I have a very favourable opinion of Colonel Flowers; but his present Commission is a very honourable one, and in the extremely critical situation of the Army, the most delicate regard must be had to the rights of the Officers. Indeed this should always be the case, but at this juncture from the prevailing disatisfaction, it is peculiarly necessary. Nor does it appear to me from the fullest inquiry and consideration I am capable of, that his claim to rank in the Artillery line, is well founded, supposing consequences of a political nature entirely out of the question. I shall write him upon the subject, as soon as I have an opportunity.
As the situation of affairs & the exigency of the service will not admit of the least delay, I transmit the Board a Return of the Officers in Colonel proctors Regiment, by which they will be pleased to issue them Commissions. The⟨ir⟩ relative rank as to themselves, I believe, sta⟨nds⟩ right—and I do not know that the arrangement is wrong with respect to Others. If it should be found so, it must be reformed when circumstances will permit. I would wish the Board to mention this to Colonel proctor—that it may be clearly understood. By the death of Lieut. Colonel Strobogh on the 2d of Decr a 2d Vacant Lieut. Colonelcy has happened in the Artillery line. Major Forrest is to be appointed in his place, not however from a principle of regimental succession, but on that of lineal succession, by which all appointments of field Officers are to be made, according to the rules of promotion now established in the Army—the practice in Corps similarly circumstanced, and the ideas which have prevailed for some time past in the Artillery. The promotion to Majorities is not of the oldest Captain in the Regiment where the vacancy happens—but of the oldest in the particular line under consideration. In the case of Capn Lieutenant Emes there appears to be an inconsistency, which I can’t reconcile. He is arranged the 8th and yet his appointment is dated 7 or 8 Months ⟨be⟩fore the rest. The Board will be pleased to ⟨ad⟩vert to the circumstance and obtain a ⟨sa⟩tisfactory explanation. I also inclose ⟨the⟩ Certificates in favor of Mr McGuire. persons in his predicament—may be appointed to Subaltern ranks by the Field Officers of the Regiments to which they belong, or at least on their recommendation; but this power should be exercised with great caution—and it would be well if in general cases the exercise of it were not to supersede Other Subalterns. I have experienced an infinite deal of trouble by like promotions—and in the present case—the Board probably will do well—to prevent it if they can—or at least the placing Mr McGuire at the point recommended. If it should not be agreeable to the Officers—it is likely all affected by it will leave the service. If he is introduced into the line—his Commission cannot bear date prior to the Certificates in his favor—nor can he be continued as paymaster afterwards without being elected by the Officers of the Regiment. The Certificates of the Two Field Officers will not do.
I will issue the order you request to prevent applications for supplies at philadelphia. The arrangement respecting Colours is not yet made. I have the Honor to be &c.
G.W.
